Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest the cooktop of claim 1. In particular, the prior art fails to teach a surface coating with a heat treated dispersion layer comprising a continuous phase consisting essentially of a crosslinked polysilsesquioxane resin having units as claimed and a dispersed phase consisting essentially of mineral fillers. The closest prior art is Walker et al. (U.S. Pat. No. 7297731) which teaches a glass plate coated with a dispersion of a polysilsesquioxane and a dispersed mineral filler phase. However, Walker fails to teach or suggest the incorporation of the glass or dispersion layer into a cooktop. In fact, Walker’s coated substrate is optical fibers and has no relation to cooktop applications. Therefore, claim 1 is allowable over the prior art of record. Claims 2-10 depend from claim 1 and are allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-10 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S WALTERS JR/
January 25, 2021Primary Examiner, Art Unit 1796